Case 5:19-cv-02117-RAO Document 22 Filed 08/10/20 Page 1 of 1 Page ID #:4392




  1
  2
  3
  4
  5
  6                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  7
  8   ENRIQUE MENDOZA,                        ) CIVIL NO. 5:19-cv-02117-RAO
  9                                           )
            Plaintiff,                        ) [PROPOSED]
 10
                                              ) JUDGMENT
 11                vs.                        )
 12
                                              )
      ANDREW SAUL,                            )
 13                                           )
 14   Commissioner of Social Security,        )
                                              )
 15
            Defendant.                        )
 16                                           )
                                              )
 17
                                              )
 18
 19         The Court hereby approves the parties’ Stipulation to Voluntary Remand
 20   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 21
      (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
 22
      HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
 23
      action is remanded to the Commissioner of Social Security for further proceedings
 24
      consistent with the Stipulation to Remand.
 25
 26   DATED: August 10, 2020
 27                                         HONORABLE ROZELLA A. OLIVER
                                            UNITED STATES MAGISTRATE JUDGE
 28
